Citation Nr: 0711501	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of plantar warts on 
the feet.

2.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based upon multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to December 
1996.  Service in Southwest Asia is evidenced in the record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Procedural history

The August 1997 rating decision granted service connection 
for plantar warts.  
In addition, the RO denied a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  
The veteran disagreed and timely filed an appeal.

In November 2000 and in June 2004, the Board remanded the 
case for additional development.  The VA Appeals Management 
Center (AMC) most recently issued a supplemental statement of 
the case in June 2006 which continued to deny both issues.
  
The appeal is REMANDED to the RO via AMC in Washington, DC.  
VA will notify the veteran if further action on his part is 
required.


REMAND

It appears from the record that some time in 2004, the 
veteran relocated from Ohio to Connecticut.  It is not clear 
from the record whether the veteran received a June 25, 2004 
notice regarding the Veterans Claims Assistance Act of 2000 
(the VCAA).
In addition, it appears that the veteran never received 
notices of May or July 2004 appointments for VA medical 
examinations in Ohio.  Appropriate notice must therefore be 
provided to the veteran, and the examination rescheduled.  

The Board observes that these two issues appear to be 
inextricably intertwined. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  That is, resolution of the claim under 
38 C.F.R. § 3.324 is dependent upon resolution the issue of 
service connection for psoriasis.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  In order to ensure that all 
notification and development action 
required by the VCAA is completed, VBA 
must issue a VCAA letter to the veteran.

2.  VBA shall arrange for an examination 
of the veteran by an appropriate medical 
provider, who shall describe the nature 
and extent of the veteran's service-
connected foot disabilities.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development to deems to be 
necessary, VBA should readjudicate the 
veteran's claims of entitlement to an 
initial compensable rating for residuals 
of plantar warts on the feet and 
entitlement to a 10 percent evaluation 
based upon multiple, noncompensable 
service-connected disabilities.  If the 
claims are denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



